Case 1:17-cr-00232-EGS Document 129-16 Filed 10/24/19 Page 1 of 15

Leading Authorities, Inc.

www.leadingauthorities.com

1990 M Street, NW, Suite 800, Washington, DC 20036 °
Leadin iq
DE be

1-800-SPEAKER | Fax: 202-783-0301 Au thori ties

GREAT EVENTS START HERE
WASHINGTON, DC | CHICAGO | LONDON

Michael Flynn

Volga-Dnepr Airlines - Middle East & Africa Logistical Logistical & Regional

MEETING SITE:

ON SITE CONTACT:

LEADING AUTHORITIES
CONTACTS:

TALENT ONSITE
CONTACT:

Security Challenges Conference

Wednesday, August 19, 2015

Dupont Circle Hotel
1500 New Hampshire Avenue, NE
Washington, DC 20036

Colon Miller, Director Government & Defense Programs
Office: (832) 585-8611
Cell: (713) 298-7724

McKenna Wilkinson, Event Coordinator
Office: (202) 416-4675
Cell: (603) 313-1815

Erin Owenby, Event Coordinator
Office: (202) 416-4672
Cell: (828) 712-9672

Lisa Raines, Senior Program Consultant
Office: (202) 721-7679
Cell: (202) 460-4501

Michael Flynn
Cell: (703) 772-8909
** Emergency Use Only**
Case 1:17-cr-00232-EGS Document 129-16 Filed 10/24/19 Page 2 of 15

SCHEDULE OF EVENTS:

Wednesday, August 19, 2015

7:00 am

8:15 am

8:45 am

9:00 am

9:30-10:45 am

Following:

10:45 am

Ground Transportation from Home to Dupont Circle Hotel
Driver to wait outside residence

Transportation Company: ACL Transportation

Contact: (703) 830-8901

Confirmation #: 22855

Travel Time: 28 minutes

Arranged By LAI

Michael Flynn Arrives for Breakfast
will be greeted by Colon Miller Cell:(713) 298-7724

Location: DuPont Circle Hotel Entrance

AV Check

AV Requirements: Brings powerpoint and video, glass of water
Location: The DuPont Room (Main Ballroom)

Meeting Begins

Location: The DuPont Room (Main Ballroom)

Introducer: Colon Miller, Director Government & Defense Programs
** Bio on page 3**

Michael Flynn’s Presentation

Cyber Security

Format:60 Minutes of prepared remarks plus O&A
Moderated by Colon Miller

*Presentation will not be recorded and no media will be present*
Attire: Business

Audience Description:

Leaders from various countries in the Middle East and Africa; US
company representatives from both Commercial and Government
Sectors, etc.

General Flynn is invited to attend presentations and lunch

Ground Transportation from Dupont Circle Hotel to Home
Driver to wait at hotel entrance

Transportation Company: ACL Transportation

Contact: (703) 830-8901

Confirmation #: 22856

Travel Time: 28 minutes

Arranged By LAI

Page 2 of 3
Case 1:17-cr-00232-EGS Document 129-16 Filed 10/24/19 Page 3 of 15

Volga-Dnepr Airlines Information:

The Group’s core businesses are charter cargo operations using unique AN-124-100 and IL-
76TD-90VD heavy transporters (Volga-Dnepr Airlines) and scheduled cargo operations using the
fleet of Boeing 747 (AirBridgeCargo Airlines) and Boeing 737 (Atran Airlines) freighters. The
synergy achieved through combination of these businesses greatly expands the reach and
flexibility of air logistics solutions available to clients and enables the Group to sustainably grow
and effectively compete in the global air cargo market. Aircraft MRO services (Volga-Dnepr
Technics) in Russia, Germany and the United Arab Emirates comprise the third core business

of Volga-Dnepr Group.

Volga-Dnepr Group Engineering and Logistics Center (ELC) works 24/7/365 and provides
customers with comprehensive logistics services. ELC professionals have over 20 years
of experience in the air cargo industry.

Volga-Dnepr Group also includes companies which provide customers and partners with
insurance, consulting and educational services. Volga-Dnepr Moscow LLC acts as the managing
company and is in charge of strategic management of all structural units within the Group.

Volga-Dnepr pursues the strategy of leadership which is built around promotion of the “Cargo
Supermarket” concept and contemplates for mutually complementary use of the best Russian and
Western transport aircraft. In its business initiatives and strategic development, the Group
advocates for the principles of care for the future, high professionalism, client-centric approach,
financial stability and transparency, safety and leadership.

Biography of Introducer:

   

 

Intro Bio - Volga-Dnepr Unique Air Cargo

      

Colon Miller is the Director, Government & Defense Programs for Volga-Dnepr Unique Air Cargo from
the North American office out of Houston, Texas.

Colon is a retired Air Force Veteran with over 22 years of service, and 30 years of experience in airlift
and logistics. Colon is responsible for logistics and airlift shipments of commercial and military cargo
and equipment world-wide. He's responsible for many U.S. Government Key Accounts, working closely
with such organizations as; U.S, Department of State, Department of Defense, Department of
Transportation, U.S. Transportation Command, Air Mobility Command, USAID, the United Nations,
NATO and many Fortune 500 Companies around the globe where he provides logistical support and
solutions in support of their global and strategic objectives.

Page 3 of 3
Case 1:17-cr-00232-EGS Document 129-16 Filed 10/24/19 Page 4 of 15

Leading Authorities, Inc.

1990 M Street, NW, Suite 800, Washington, DC 20036
www.leadingauthorities.com Leading
1-800-SPEAKER | Fax: 202-783-0301 Auth oriti es els

GREAT EVENTS START HERE
WASHINGTON, DC | CuicaGo | LONDON

General Michael Flynn

Kaspersky Government Security Solutions, Inc. - 2015 Kaspersky Government
Cybersecurity Forum

Tuesday, October 20, 2015

MEETING SITE: Ronald Reagan Building and International Trade Center
1300 Pennsylvania Avenue, NW
Washington, DC 20004
Phone: (202) 312-1399

ON SITE CONTACT: Sara Herrmann, KGSS Marketing Director
Cell: (339) 234-0978

LEADING AUTHORITIES Monica Zakeri, Event Manager
CONTACTS: Office: (202) 721-2360
Cell: (703) 282-2360

Erin Owenby, Event Coordinator
Office: (202) 416-4672
Cell: (828) 712-9672

Debbie Saylor, Vice President
Office: (202) 721-7654
Cell: (571) 236-0010

TALENT ONSITE General Michael Flynn
CONTACT: Cell: (703) 772-8909
** Emergency Use Only**
Case 1:17-cr-00232-EGS Document 129-16 Filed 10/24/19 Page 5 of 15

SCHEDULE OF EVENTS:

Monday, October 19, 2015

 

4:45 pm

5:30-8:30 pm

8:30 pm

Ground Transportation from Home to City Club of Washington
Driver to wait outside Michael Flynn's residence then continue to pick
up General Flynn

Transportation Company: ACL Transportation

Contact: (703) 830-8901

Confirmation #: 23165

Travel Time: Approx. 24 minutes

Arranged By LAI

VIP Dinner Reception

Location: The City Club of Washington
The City Club is downstairs when you enter the building from the
street.

Attendee Description:

VIP guests include conference speakers, sponsors and a few others of
our business development prospects from the public and private sector.
There will be approximately 60 people in attendance with the inclusion
of KGSS staff.

Ground Transportation from City Club of Washington to Home
Driver to wait at entrance

Transportation Company: ACL Transportation

Contact: (703) 830-8901

Confirmation #: 23165

Travel Time: Approx. 24 minutes

Arranged By LAI

Tuesday, October 20, 2015

7:00 am

7:45 am

8:00 am

Ground Transportation from Home to Ronald Reagan Building
Driver to wait outside Michael Flynn’s residence then continue to pick
up General Flynn

Transportation Company: ACL Transportation

Contact: (703) 830-8901

Confirmation #: 23166

Travel Time: Approx. 22 minutes

Arranged By LAI

Michael Flynn Arrives
Meet Sara Herrmann Cell: (339) 234-0978 at registration table

Location: Atrium Hall Foyer
AV Check
AV Requirements: Lav Mic and glass of water and powerpoint

Location: Atrium Hall

Page 2 of 5
Case 1:17-cr-00232-EGS Document 129-16 Filed 10/24/19 Page 6 of 15

8:30 am

9:00-10:00 am

10:00 am

10:00 am

Breakfast Begins
** Agenda on page 5**

Location: Atrium Hall

Introducer: Phil Bond, President & CEO, Bond & Associates
** Bio on page 4**

Michael Flynn’s Presentation

Anonymity, Privacy, Technology, Security: Identifying Concerns and
Impacts

Format: 45 Minutes of prepared remarks plus 15 minutes of O&A
Stage set-up: The Atrium stage will have a podium and lavaliere for
keynote speakers. There will also be a table for panel sessions to
Jollow. A confidence monitor will be available.

**This presentation WILL be recorded**
**Media WILL be invited**

Michael Flynn’s Attire: Business
Audience Attire: Business

Audience Description:

400 members of the Information Security community, Government
technologists, integrators/solution providers, Washington policy
makers, Intelligence Community

General Flynn is free to depart

Ground Transportation from Ronald Reagan Building to Home
Driver to wait outside hotel

Transportation Company: ACL Transportation

Contact: (703) 830-8901

Confirmation #: 23 166

Travel Time: Approx. 22 minutes

Arranged By LAI

Page 3 of 5
Case 1:17-cr-00232-EGS Document 129-16 Filed 10/24/19 Page 7 of 15

Kaspersky Government Security Solutions, Inc. Information:

KGSS designs, implements and delivers world-class cybersecurity services and customize
solutions to the US Government, their contractors, and the National Critical Infrastructure sector.

Biography of Introducer:

Phil Bond is one of America’s most honored technology policy experts and leader of the firm that
bears his name.

A former US Under Secretary of Commerce for Technology, his 25-plus year career in
Washington has included numerous citations for his leadership roles in the Executive branch, on
Capitol Hill, at major high technology companies, and most recently as the CEO of TechAmerica,
the largest technology advocacy association in the US.
Bond has been accorded numerous accolades during his 25-plus years in Washington, DC,
including:
e Named to the Federal 100, the annual listing by Federal Computer Week of the most
influential people in government technology;
e Named one of the Top 50 Tech Leaders of 2003 by Scientific American magazine for his
policy leadership around nanotechnology;
e Elected Deputy Chair of the World Information Technology and Services Alliance, a
federation of more than 70 national technology associations around the world;
e Named a Tech Titan in Washingtonian Magazine’s annual listing of tech leaders;
e Recognized by Roll Call, the Capitol Hill newspaper, as one of The Fabulous Fifty, a
listing of the most powerful staff in Congress

Earlier in his career, Bond served as Senior Vice President of Government Relations for Monster
Worldwide, the world’s largest online career site, and General Manager of Monster Government
Solutions.

From 2001 to 2005, Bond was Under Secretary of the U.S. Department of Commerce for
Technology and, from 2002-2003, served concurrently as Chief of Staff to Commerce Secretary
Donald Evans. In his dual role, Bond worked closely with Secretary Evans to increase market
access for U.S. goods and services and further advance America’s technological leadership at
home and around the world. He oversaw the operations of the National Institute of Standards and
Technology (NIST), the Office of Technology Policy, and the National Technical Information
Service. During his tenure, the Technology Administration was the pre-eminent portal between
the federal government and the U.S. technology industry.

Bond joined the Administration from the private sector, where he served as Director of Federal
Public Policy for the Hewlett-Packard Company, and previously as Senior Vice President for
Government Affairs and Treasurer of the Information Technology Industry Council.

From 1993 to 1998, Bond served as Chief of Staff to the late Congresswoman Jennifer Dunn (R-
WA). He was Principal Deputy Assistant Secretary of Defense for Legislative Affairs from 1992
to 1993. Earlier, Bond was Chief of Staff and Rules Committee Associate for Congressman Bob
McEwen (R-OH) from 1990 to 1992. From 1987 to 1990, he served as Special Assistant to the
Secretary of Defense for Legislative Affairs.

He is a graduate of Linfield College in Oregon. Bond and his wife, Diane, have two daughters
and reside in Fairfax Station, Virginia.

Page 4 of 5
Case 1:17-cr-00232-EGS Document 129-16 Filed 10/24/19

Page 8 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Event Agenda:
TIME DESCRIPTION SPEAKER(S)
8:00 AM_ | Breakfast & Registration | N/A
8:30 AM _ | Welcome & Scripted Skit | Phil Bond /4 Hired Actors
9:00 AM | Opening Keynote: Lieutenant General Michael Flynn
Anonymity, Privacy,
Technology, Security:
Identifying Concerns and
Impacts
10:00 Panel Discussion: The Dr. Thomas Cellucci
AM Stumbling Blocks to John Scott
Removing Anonymity Dr. Beverly Magda

Marco Santori

Robert Burton

Mike Lennon (Moderator)
11:00 Networking Break N/A
AM
11:15 Morning Keynote: Adam Firestone
AM Anonymity, Privacy,

Technology, Security:
Aligning Top Level
Requirements
12:15 PM | Lunch Fireside Chat Joseph Lorenzo Hall

Daniel Ford, D. Sc.

Henry J. Sienkiewicz
2:15PM _ | Congressional Discussion | Congressman Michael T. McCaul
2:45PM _ | Networking Break N/A
3:00PM _ | Panel Discussion: The Hillary Fielden

Technical Road Ahead: Richard Marshall
Ones and Zeroes to Chuck Brooks
Meaningful Privacy and César Andrés Lopez
Security Jim Jones

Dan Verton (Moderator)

4:00PM | Closing Keynote: Deviant Ollam
Trustworthy Locks: The
Key to Security and
Privacy

5:00 PM | Closing Remarks Phil Bond

 

 

 

Page 5 of 5
ment 129-16 Filed 10/24/19 Page 9 of 15

December 10, 2015, Moscow
Metropol Hotel Conference hall

  

INTERNATIONAL CONFERENCE
INFORMATION, MESSAGES, POLITICS:
THE SHAPE-SHIFTING POWERS
OF TODAY’S WORLD

Program
9:40- 10:00 Welcome coffee
10:00 Welcome adaress

10:05 - 11:00 Session 1]
Frenemies: Defining foes and allies
in proxy politics.

11:00 - 12:00 Session 2
InfoWar: Will there be a winner?

12:00 - 12:40 Coffee break

12:50 -15:15 Session 3
Public talk: Q&A with U.S. Lieutenant
General & frm. Director of Defense
Intelligence Agency Michael Flynn on
the crisis in the Middle East.

13:15 - 14:15 Session 4
Security or Surveillance: Can the right
to privacy and effective anti-terror
security coexist in the digital age?

1415 -15:00 Lunch

15:00 - 16:15 Session 5
The role of international news media
on the new geopolitical chessboard.
BBAZEREGS Dodlimeneizene! Fiealfu/eMeS Page 10 of 15
mec pct Information, messages, politics:

the shape-shifting powers of today’s world

 
 

10:05 - 11:00 Frenemies: defining foes and allies in proxy politics.

The conversation will focus on the causes and consequences of Russia’s geopolitical
re-emergence over the last decade, how it was received and responded to in
different parts of the world, and the outlook for the international community.

Moderator: Oksana Boyko, senior political correspondent and host of RT’s current
affairs program “Worlds Apart”.

Most recently Livingstone was appointed to co-chair the opposition defence
review in the UK. He served as the Leader of the Greater London Council
(GLC) from 1981 until the Council was abolished in 1986, and then as the
first elected Mayor of London from the creation of the office in 2000 until
2008; his leadership during the 2005 London bombings was widely praised
_ivingstone also served as the Member of Parliament (MP) 1987-2001 as

a member of the Labour Party.

 

Ken Livingstone
UK politician

Between 1996 and 1998 Svoboda led the negotiations on Czech accession
to the EU. Thereafter he held the posts of the Interior Minister, Deputy Prime
Minister and the Minister of Foreign Affairs, Chairman of the government’s
legislative council and Minister for Regional Development of the Czech
Republic

 

Cyril Svoboda
Czech politician

Teltschik is an expert on foreign policy and security affairs. He served as the
National Security Advisor to German Chancellor Helmut Kohl, as well as the
Chairman of the Munich Conference on Security Policy, Director General of
the Foreign and Domestic Relations, Development Policy and Foreign Security
at the Federal Chancellery, Deputy Chief of Staff for the Federal Chancellery
and Chief of Staff of the Chairman of the Christian Democratic Union/Christian
Social Union (CDU/CSU) Parliamentary Group.

 

Horst Teltschik
German politician

Wimmer was a member of the German Parliament from 1976 to 2009, the
defense spokesman of “Union parties” of Germany, and the Parliamentary
State Secretary in the Ministry of Defense. His main commitments concerned
global security, integration of the armed forces of the GDR into the German
Army during and after Unification. Wimmer went on to become the Vice-
President of CSCE/OSCE from 1994 to 2000, as well as the member of

the foreign affairs committee of the Bundestag & special advisor on global
security and international relations to former chancellor Helmut Kohl.

 

Willy Wimmer
German politician

Jill Stein was the Green Party’s 2012 candidate for President of the United
States. She is an activist, ohysician, and pioneering environmental-health
advocate. She was a principal organizer for the Global Climate Convergence
for People, Planet and Peace over Profit.

 
 
 

sh Pans
16 years [On air

BBE EGS DodimMenetyeAe! FiddHVE44E Page 11 of 15
Information, messages, politics:

the shape-shifting powers of today’s world

11:00 - 12:00 InfoWar: will there be a winner?

Escalating “info-wars” between Western news media and that of other countries,
particularly Russia, has become a popular talking point over the last few years. The
session will explore the prevalent narratives in the media today, who and what is
behind the rhetoric, whether it harms the international dialogue, and how we can
break the “info-war” cycle.

Moderator: Anissa Naouai, senior political correspondent and host of RT’s media
and politics commentary show “In the Now”.

 

Rocky Anderson
U.S. politician

 

Javier Couso
Permuy

Member of the
European Parliament

 

Historian, author and
strategic analyst

Anderson is an American attorney and politician, who was the Justice
Party’s 2012 candidate for President of tne United States. He served two
terms as the 33rd mayor of Salt Lake City, Utah, from 2000 te 2008. He
is the Executive Director of High Road for Human Rights

Prior to becoming elected to the EP, Permiuy directed the documentaries
about misinformation in Spain and the treatment of information in Latin
America. In the European Parliament Permuy is the VP of the Committee
on Foreign Affairs, and is amember of the Subcommittee on Security and
Defense. He brought the only still-open war crimes court case against

the U.S. Army following the death of his brother in the U.S. shelling of

a Baghdad hotel in 2003.

Australian-born Copley is the President of the International Strategic Studies
Association in Washington, DC. He serves as an advisor on strategic issues
to a number of governments and leaders. He has authored or co-authored
42 books on strategic and geopolitical issues, history, energy, aviation, and
defense; including UnCivilization: Urban Geopolitics in a Time of Chaos and
The Art of Victory,
 
 

Gh.
OC aa

BBEREGS Dodlmenetsahe! Fied'fENE Page 12 of 15
Information, messages, politics:

the shape-shifting powers of today’s world

11:00 - 12:00 InfoWar: will there be a winner?

>>>

 

f
Oliver Stone
Oscar-winning
filmmaker

 

Max Blumenthal
American journalist
and author

 

Peter Kuznick

Director of the Nuclear
Studies Institute at
American University

Stone is a legendary American filmmaker, an Academy Award-winning
writer-director of films that often deal with controversial political issues of
the 1960s, such as America’s involvement with the Vietnam War. His works
include such world-famous titles as JFK, Platoon, Wall Street, Nixon, Bush
and Born on the Fourth of July. He is currently producing a film about
Edward Snowden, the whistleblower who disclosed information about NSA’s
surveillance programs.

Blumenthal is known for his reporting in Israel and Palestine. He was one
of the journalists reoorting in the Gaza strip during the Israeli offensive in
the Summer of 2014. Blumenthal is a senior writer for AlterNet; his writing
on Israel-Palestine issues and other foreign-policy issues has appeared in
The New York Times, The Los Angeles Times, The Daily Beast, The Nation,
The Guardian, The Huffingten Post, Salon.com and Al Jazeera English.

Kuznick, Professor of History at American University, is active in antiwar

and nuclear abolition efforts. In 1995 he founded American University’s
Nuclear Studies Institute. He is an acclaimed commentator on foreign policy.
and particularly nuclear policy issues, for the Washington Post, the New
York Times, CBS Sunday Morning, CNN, Al Jazeera, Reuters, and Voice of
America and other news outlets. Together with filmmaker Oliver Stone he
co-authored the Showtime documentary film series and book both titled
The Untold History of the United States.
   

 
 

eMac’ OE RRCLAR IR! FRU RIRIIE pope 15 ora
a

Information, messages, politics:
the shape-shifting powers of today’s world

  
 

 
 
    

11:00 - 12:00 Public talk: Q&A with U.S. Lieutenant General &
frm. Director of Defense Intelligence Agency
Michael Flynn on the crisis in the Middle East.

After 13 years of ongoing conflicts in the Arab world and the Middle East (Iraq,

Afghanistan - now Libya, Egypt and of course, Syria), what do we need to do to
bring peace to this region?

Interviewer: Sophie Shevardnadze, host of RT’s interview series “SophieCo”.

Lieutenant General Michael Flynn is a 33-y
veteran of the U.S. Army who has led a long
~ in +l tm bin, atm be fotAd Tl ele ee Sosy =P m~ Re
and distinguished intelligence career. One of
the nation’s foremost cyber security experts, he
anacad the De fer ca Ir tal lic ince Aqancy (901?-
WaqaAGeO Lije Velense NTENIGel We AYE! Cy (ZU 2

2014), which functions as the main foreign military

 

espionage organization in the United Stat
  

 

Ic

13:15 - 14:15

  

( } aS cae

cs podimenetsele! Ried feeales Page 14 of 15

Information, messages, politics:
the shape-shifting powers of today’s world

   

Security OR Surveillance: Can the right to privacy

and effective anti-terror security coexist in the

digital age?

Moderator: Thom Hartmann, acclaimed American author, progressive political
commentator, and host of “The Big Picture”, political commentary show,

on RT America.

 

Julian Assange
Co-founder,
Wikileaks

 

Annie Machon
Whistleblower and
frm. MI5 intelligence
officer

 

Philip Giraldi
Military intelligence
expert, frm. CIA officer

 

Raymond McGovern
Whistleblower and
frrn. CIA officer

Assange is the co-founder and editor-in-chief of WikiLeaks. WikiLeaks
achieved particular prominence in 2010 after publishing leaked U.S.
military and diplomatic cables. Since 2012, facing extradition to Sweden,
Assange has been receiving political asylum at the Embassy of Ecuador in
London. His award-winning interview series The Julian Assange Show aired
exclusively on RT, generating a media firestorm

Machon was an intelligence officer for the UK’s MI5 in the 1990s, before
leaving to helo blow the whistie on the activities of the British spy
agencies. She is now a writer, media commentator, political campaigner,
and international public soeaker on a variety of related issues from the
war on terrorism to the war on whistleblowers, to the war on drugs, to
cyberactivism. She is the Co-Director of Code Red, a global initiative to
accelerate reform of security organisations.

Giraldi is a former CIA counter-terrorism specialist and military intelligence
officer who served nineteen years overseas in Turkey, Italy, Germany, and
Spain. He was the CIA Chief of Base for the Barcelona Olympics in 1992
and was one of the first Americans to enter Afghanistan in December 2001
Giraldi is the Executive Director of the Council for the National Interest,

a Washington-based advocacy group that seeks to encourage and promote
a U.S. foreign policy in the Middle East that is consistent with American
values and interests

After serving as an Army intelligence officer, McGovern joined the Analysis
Division of CIA, and served there from the Kennedy administration to that

of the first President Bush. Ray was Chief of CIA’s Soviet Foreign Policy
Branch in the 70s, chairing National Intelligence Estimates and preparing the
President’s Daily Brief, for Reagan’s senior national security advisers. In 2003,
McGovern heloed create Veteran Intelligence Professionals for Sanity (VIPS)
to expose the intelligence fraud used to justify the 2003 US invasion of Iraq.
He protested CIA's involvement in torture activities and publicly questioned
Defense Secretary's Donald Rumsfeld about misleading the American public
in the run-up to the war.
 
 

a TOZBAEGS Doolimeneizore! Fledirojen/te Page 15 of 15
10 (oo ciag Information, messages, politics:

the shape-shifting powers of today’s world

15:00 - 16:15 The role of international news media on the new
geopolitical chessboard.

The conversation will address the causes, benefits and challenges resulting from
the growing number of international news broadcasters, changes in audiences’
demands and expectations when it comes to news, and the role that different
opinions play in creating checks and balances for a multipolar world.

Moderator: Raymond Snoddy, British journalist, television presenter, author and
media commentator. Until September 2012 he presented the BBC News Channel's
weekly viewer right-to-reply programme NewsWatch. Today he writes for a number
of publications on issues relating to the news industry.

Simonyan is the Editor-in-Chief of Russia Today, Russia’s first 24/7 global
news network, broadcasting in multiple languages to over 700 million people
in 100+ countries. RT’s mission, embodied by the tagline Question More,

is to deliver alternative perspectives on world affairs. Under Ms. Simonyan’s
helm, RT became the only Russian TV network to garner three International
Emmy nominations for news coverage, and the #1 TV news network on the
olatform with more than 3 billion views. Prior to heading up RT, Simonyan
had reported from Chechnya during the Second Chechen Campaign, from
the Beslan School Siege, and from Abkhazia, and has received several
awards for journalism.

  

Margarita Simonyan
Editor-in-Chief, RT

Villegas is one of the founders of teleSUR international news network
and its current president. teleSUR is sponsored by the governments of
Argentina, Bolivia, Cuba, Ecuador, Nicaragua, Uruguay and Venezuela,
where the channel is headquartered. TeleSUR was launched in 2005 with
the objective of providing information to promote the integration of Latin
America. In 2014, teleSUR launched an English-language website, with
English-language broadcasting kicking off in 2015.

 

kb e
Patricia Villegas
President, teleSUR

Parsons is the CEO of TVC News, a 24-hour pan-African news channel
launched in Nigeria in early 2013. As an MD at Al Jazeera English, he oversaw
the channel from concept to launch. AJE was quickly recognised as an
important global news channel, and within a year had won the accolade

of ‘Best News Programme of the Year’ at the Monte Carlo TV Festival.
Previously, Parsons was a Director of Associated Press Television News and,
before that, a Vice President of Worldwide Television News. He has also
worked as an editor, reporter and producer for the BBC, ABC America, CBC
Canada, The New Zealand Herald, and RTHK Hang Kong.

 

Nigel Parsons
CEO, TVC News

Liu Ge is the deputy director of CCTV NEWS, which is a global news
provider & China’s 24-hour live English TV news channel, broadcasting
worldwide from news centers in Beijing, Washington DC & Nairobi.
Prior to the current position, She worked in London as CCTV’S foreign
correspondent and later chief editor at Beijing Headquarters’ news
desk. Currently, as a member of senior management of the channel, she

teem nim em ele la Leow ble ne Bb er RR NR Rhee Da ae AR ART RIE RR en

 
